HEALY, Circuit Judge
(concurring).
The point mainly stressed by appellant was the denial of his motion to strike the jury panel and to direct the selection of a new panel “which will be a fair cross section of the community.” The denial, he argues, runs counter to Supreme Court holdings.
In ruling on the motion the trial judge reviewed at length the evidence disclosing the procedure followed in making up the panel. Thiel v. Southern Pacific Co., D.C., 67 F.Supp. 934. It is probably open to debate whether the practice squares in all respects with the views expressed by the Court in the opinion reversing the earlier judgment, Thiel v. Southern Pacific Co., 328 U.S. 217, 66 S.Ct. 984, 90 L.Ed. 1181, 166 A.L.R. 1412. Cf. also Ballard v. United States, 329 U.S. 187, 67 S.Ct. 261, 91 L.Ed. 181. The trial judge thought it did. Obviously any method devised in an effort to obtain a fairly representative group of jurors will be open to criticism, for it is not possible even to approximate perfection along this line. Persons qualified and available for jury service do not readily yield to classification in a society so fluid as ours. They cannot be neatly pigeonholed like specimens of rock or mineral. Most people, on close inquiry, are found to be classifiable logically in more than one group, and it is only in the case of color, and perhaps creed, that strict lines can be drawn.
Like my associates, I am content to rest decision of the point on the trial judge’s review of the evidence as to the procedure adopted. If a conscious effort is to be made to obtain a representative cross-section of the community on the basis of such information as is available in telephone books, city directories and the like, I suppose the method employed is as fair as any so long as no particular group as a whole is systematically excluded, and no claim of that kind can be asserted here. It is doubtless true that the percentages Used do not accurately reflect census figures, but a good faith effort appears to have been made to give substantial representation to both sexeá and to all racial and economic groups. Cf. Fay v. New York, 332 U.S. 261, 67 S.Ct. 1613, 91 L.Ed. 2043.